Eschweiler, J.
An examination of the record in this case satisfies us that there was testimony upon which the jury could properly render the verdict which they did, and the objection now urged, and particularly as to defendant James Nonvalk, that the same was contrary to the overwhelming preponderance of the evidence,, cannot be sustained.
'it is further urged that, no prior agreement or conspiracy between the defendants having been alleged in the complaint, it was error tO' submit questions concerning any conspiracy to the jury. Such objection, however, cannot be now considered. The special verdict was requested by the defendants; no objections made before the trial court to the including of such questions; and the judgment can be amply supported by the answers of the jury to the fourth and subsequent questions in the verdict and above recited, disregarding the several questions as to the conspiracy, now the subject of defendants’ attack on this appeal.
Defendants urge as error the charge to the jury as to the degree of proof required on the questions concerning the conspiracy, but this is not before us because not presented to the trial court. In any event the error if any was'immaterial because relating to questions which, as we have just above indicated, were not essential to maintain plaintiff’s case.
It is also urged that the defendants did not have a fair and impartial trial on account of the alleged improper manner of the court towards the defendants and their counsel in the presence of the jury during the trial. We have examined these suggestions in detail and are not convinced that what *33is so complained of can be deemed of sufficient prejudice to require a reversal.
Considerable attack is made upon the assessment of $750 as compensatory damages, and it is strenuously urged that the double hernia which the plaintiff, a man advanced in years, claimed to have received as a result of the assault and battery, was not so received and had been of long standing. The testimony was such, however, that the jury might reasonably have reached the conclusion that such injury, as well as an injury to his shoulder, were the result of the fight, and we cannot say under all the evidence that the verdict should be disturbed in this regard.
By the Court. — Judgment affirmed.